COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ismael Aguilar Alarconv. The State of Texas

Appellate case number:      01-14-00760-CR

Trial court case number:    1225411

Trial court:                185th District Court, Harris County, Texas

        Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel has not, however, filed a copy of the letter he wrote, or
otherwise certified that he has written a letter, in accordance with Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify his client of the motion to withdraw
and the accompanying Anders brief, providing him with a copy of each, (2) inform him
of his right to file a pro se response and of his right to review the record preparatory to
filing that response, [] (3) inform him of his pro se right to seek discretionary review
should the court of appeals declare his appeal frivolous,” and (4) “notify his client that,
should he wish to exercise his right to review the appellate record in preparing to file a
response to the Anders brief, he should immediately file a motion for pro se access to the
appellate record with the applicable court of appeals,” which letter includes “a form
motion . . ., lacking only the appellant’s signature and the date, . . . inform[ing] the
appellant that, in order to effectuate his right to review the appellate record pro se, should
he choose to invoke it, he must sign and date the motion and send it on to the court of
appeals within ten days of the date of the letter from appellate counsel.” 436 S.W.3d at
319–20.
       Accordingly, we order appellant’s appointed counsel, David Lawrence Garza, to
send a letter and a form motion, such as the motion attached to this order, to the appellant
in accordance with Kelly. Id. We further order appellant’s appointed counsel to notify us
in writing, within 14 days of the date of this order, “that he has (1) informed the appellant
of the motion to withdraw and attendant Anders brief, (2) provided the appellant with the
requisite copies while notifying him of his various pro se rights, and (3) supplied him
with a form motion for pro se access to the appellate record.” Id. at 320.
      It is so ORDERED.


Judge’s signature: _/s/ Rebeca Huddle
                   

Date: September 29, 2015
Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002


                               No. 01-___-__________-CR
_________________                          §                   COURT OF APPEALS
                                           §                   1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS


                     Pro se Motion for Access to Appellate Record
To the Honorable Justices of Said Court:
       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
      Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.
                                           Respectfully submitted,


                                           _______________________
                                           Pro se Appellant
                                           _____________ Unit,TDCJ # __________
                                           ____________, Texas _______


                                  Certificate of Service
       This is to certify that on ____________, a true and correct copy of the above and
foregoing document was served by mail on the Harris County District Attorney’s Office
at 1201 Franklin Street #600, Houston, Texas 77002.
                                           _______________________
                                           Pro se Appellant